Citation Nr: 9925327	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 until 
February 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 of the Louisville, Kentucky Regional 
Office (RO) which denied service connection for lupus.


FINDING OF FACT

The claim of entitlement to service connection for lupus is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for lupus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 1991).  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where a veteran served continuously 
for 90 days or more, and lupus becomes manifest to a degree 
of 10 percent or more, within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the disability.  See Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  There must also be evidence of 
incurrence or aggravation of a disease or injury in service.  
See Caluza v. Brown, 7 Vet.App. 498 (1995).  The veteran must 
also submit competent evidence of a nexus between the 
inservice disease or injury and the current disability.  Id.  
If the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet.App. 91-93 (1993).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

The clinical evidence of record reveals that a statement 
dated in June 1988 was received from C. M. Young, M.D., 
noting that the veteran was being treated for a number of 
complaints and disorders, including "SLE."  However, in a 
subsequent medical report dated in August 1988 from the same 
physician, her symptoms were delineated in detail from August 
1987 but did not indicate a finding of lupus.  The clinical 
record reflects that the appellant was afforded extensive 
evaluation and treatment over the years, including VA 
examinations in August 1988 and August 1989, but a diagnosis 
of lupus was not recorded on those occasions.  A medical 
record dated in February 1994 from the University of 
Louisville indicated, however, that lupus had been diagnosed 
four to five years before.  The appellant testified upon 
personal hearing on appeal in November 1998 that she had been 
diagnosed with the disease in 1989.  She also related that 
she began to be treated by Dr. Young for multiple joint pain 
shortly after release from active duty and that he had told 
her that he thought she had lupus.  Dr. Young wrote in 
November 1998 that lupus had been diagnosed shortly after 
service discharge.  It was added that the problem probably 
existed several years before the actual diagnosis.  

The Board observes that while Dr. Young noted as early as 
June 1988 that the veteran had "SLE", a diagnosis of lupus 
was not recorded in any subsequent clinical records from that 
physician or in any other clinical data of record until 
approximately 1994.  Dr. Young has recently stated that lupus 
probably dated back to the period of service.  As there 
exists a competent opinion of inservice incurrence of the 
disease process, the Board finds that the veteran has 
presented a well-grounded claim for service connection for 
lupus. 


REMAND

As noted above, the veteran has submitted a well-grounded 
claim for service connection for lupus.  As such, the VA has 
a duty to assist the veteran in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  

In this case, however, it is demonstrated that there was no 
substantial documentation or confirmation of lupus until 1994 
and thereafter.  Therefore, it is the opinion of the Board 
that further development of the evidence, to include a review 
of the entire clinical record and reconciliation of the 
symptoms and findings is indicated before final disposition 
of the issue on appeal.  The Court of Appeals for Veterans 
Claims (Court) has held that VA's statutory duty to assist 
includes providing additional VA examination by a specialist 
when indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  This duty is neither optional nor discretionary, 
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant for 
examination by a board-certified VA 
specialist in autoimmune disorders to 
determine the nature and etiology of any 
disability in this regard.  The examiner 
should state whether of not he or she is 
board-certified.  The examiner must be 
provided with the appellant's claims folder 
and a copy of this remand for review prior to 
conducting the examination.  The examination 
report should clearly reflect whether a 
review of the claims folder was performed.  
All necessary tests and studies should be 
performed, and all clinical manifestations 
should be reported in detail.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should, 1) 
provide a clinical opinion as to the date of 
the onset of lupus, 2), discuss and reconcile 
the prior opinions which have been rendered 
in this case with respect to the onset of the 
veteran's lupus, and 3), provide a well-
reasoned opinion as to the likelihood that 
any symptoms in service, or within one year 
thereafter, were symptomatic of lupus.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinion expressed.  
In particular, all terms used in assessing 
the appellant's disability should be free of 
ambiguity.  The examination report should be 
returned in a legible narrative format. 

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). 

3.  The appellant should be given adequate 
notice of the examination, to include 
advising her of the consequences of her 
failure to report.  If she fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

4.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claim and determine whether or 
not it may be granted.  If action remains 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

No action on the part of the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


